In related custody and visitation proceedings pursuant to Family Court Act article 6, the father appeals (1) from an order of protection of the Family Court, Queens County (De Phillips, J.), dated June 11, 2003, and (2), as limited by his brief, from stated portions of an order of the same court, also dated June 11, 2003, which, inter aha, in effect, denied his cross motion to modify a prior order of the same court dated October 22, 2002, to afford him unsupervised visitation.
Ordered that the first order dated June 11, 2003, is affirmed, without costs or disbursements; and it is further,
Ordered that the second order dated June 11, 2003, is affirmed insofar as appealed from, without costs or disbursements.
The father failed to meet his burden of showing a material change in circumstances sufficient to warrant a modification of a prior visitation order (see Matter of Heuthe v McLaren, 1 AD3d 514 [2003]; Matter of Goldberg v Goldberg, 300 AD2d 585 [2002]). Accordingly, the Family Court properly, in effect, denied his request to afford unsupervised visitation.
The parties’ remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.